Supplement dated May 19, 2010 to the Statement of Additional Information for Principal Variable Contracts Funds, Inc. dated May 1, 2010 (as supplemented on May 3, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. PORTFOLIO MANAGER DISCLOSURE Sub-Advisor: Edge Asset Management, Inc. In the  Other Accounts Managed  table, delete the references to John R. Friedl, Scott J. Peterson, and Joseph T. Suty and add the following information (information as of December 31, 2010): Other Accounts Managed Number of Accounts that Total Assets of base the the Accounts Total Total Assets Advisory that base the Number of in the Fee on Advisory Fee on Accounts Accounts Performance Performance John R. Friedl: Short-Term Income, Income, and Mortgage Securities Accounts Registered investment companies 3 $3.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $585 million 0 $0 Scott J. Peterson: Short-Term Income, Income, and Mortgage Securities Accounts Registered investment companies 3 $3.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $585 million 0 $0 Ryan P. McCann: Short-Term Income, Income, and Mortgage Securities Accounts Registered investment companies 3 $3.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $585 million 0 $0 Brian L. Placzek: Short-Term Income, Income, and Mortgage Securities Accounts Registered investment companies 3 $3.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $585 million 0 $0 Dan R. Coleman: Equity Income and Capital Appreciation Accounts Registered investment companies 2 $3.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 In the  Ownership of Securities  table, delete the references to Joseph T. Suty and add the following information (information as of December 31, 2009): Dollar Range of PVC Accounts Managed by Portfolio Securities Owned by Portfolio Manager Manager (list each fund on its own line) the Portfolio Manager Scott J. Peterson Income Account None John R. Friedl Mortgage Securities Account None John R. Friedl Short-Term Income Account None Ryan P. McCann Mortgage Securities Account None Ryan P. McCann Income Account None Ryan P. McCann Short-Term Income Account None Brian L. Placzek Mortgage Securities Account None Brian L. Placzek Income Account None Brian L. Placzek Short-Term Income Account None Dan R. Coleman Principal Capital Appreciation Account None Dan R. Coleman Equity Income Account None Page 2
